261 S.W.3d 565 (2008)
J. Annette DAVIES, and Todd Davies, Plaintiffs/Appellants,
v.
Dossu CHANDUWADIA, M.D., John P. Crotty, M.D., Scott Radiological Group, Inc., and Jefferson Memorial Hospital, Defendants/Respondents.
No. ED 88676.
Missouri Court of Appeals, Eastern District, Division Three.
May 27, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 15, 2008.
Application for Transfer Denied September 30, 2008.
C. Marshall Friedman, P.C., Paul A. Burnett, Scott A. Friedman, St. Louis, MO, for appellant.
D. Paul Myre, Dennis S. Harms, St. Louis, MO, for respondent, John Crotty, M.D. and Scott Radiological Group, Inc.
Tracy L. Zuckett, Robyn Greifzu Fox, St. Louis, MO, for respondent, Dossu Chanduwadia, M.D.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
J. Annette Davies ("Patient") appeals the judgment entered in favor of Dr. Dossu Chanduwadia, Dr. John P. Crotty, and Scott Radiological Group, Inc. (collectively "Doctors") on her medical malpractice claim.[1] We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  Todd Davies, Patient's husband, brought a loss of consortium claim.